Citation Nr: 0401597	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for scars of the knees.  

2.  Entitlement to service connection for arthritis of the 
knees.   

3.  Entitlement to service connection for arthritis of the 
hands.   

4.  Entitlement to service connection for macular 
degeneration of the left eye.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from May 1941 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a November 2002 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office located in Chicago, Illinois (RO).                   

In the appellant's substantive appeal received in February 
2003, the appellant indicated that he desired a hearing 
before a member of the Board at the RO.  However, a Report of 
Contact dated in April 2003, shows that at that time, the 
appellant stated that he no longer wanted a Travel Board 
hearing and requested that his case be forwarded to the 
Board.

In a Report of Contact dated in February 2003, the appellant 
raised the issue of entitlement to service connection for a 
left foot disability.  This issue has not been developed for 
appellate consideration and is therefore referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The appellant has scars of the knees, bilateral, from 
shell fragments wounds sustained in service.

2.  The appellant does not have arthritis of the knees, 
bilateral, that is attributable to military service.  

3.  The appellant does not have arthritis of the hands, 
bilateral, that is attributable to military service.  

4.  The appellant does not have macular degeneration of the 
left eye that is attributable to military service.  


CONCLUSIONS OF LAW

1.  Residual scars of shell fragment wounds of the knees, 
bilateral, were incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).   

2.  Arthritis of the knees, bilateral, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

3.  Arthritis of the hands, bilateral, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

4.  Macular degeneration of the left eye was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

Prior to the initial rating decision with regard to the 
issues on appeal, the RO notified the appellant in June 2002, 
of the evidence needed from him to support his claims, and 
what evidence the RO would obtain.  The Board further 
observes that there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claims.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claims.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In regard to the 
VA's duty to assist, the Board notes that in August 2002, the 
RO provided the appellant with VA examinations pertinent to 
his service connection claims.  In addition, the Board 
recognizes that in the appellant's August 2002 VA eye 
examination, a specific medical nexus opinion relative to 
military service was not obtained regarding the appellant's 
macular degeneration of the left eye.  Nevertheless, none was 
required.  The Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, there is 
no medical evidence of record showing macular degeneration of 
the left eye during his period of active military service.  
The Board also notes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet.  The Board also finds, 
in light of the above, that the facts relevant to this appeal 
have been fully developed and there is no further action to 
be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where a physician relates the current 
condition to the period of service.  38 C.F.R. § 3.303(d); 
see also Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In 
such instances, a grant of service connection is warranted 
only when "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).  Additionally, for certain 
chronic disorders, including arthritis, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

I.  Scars Of The Knees

In the case of any veteran who engaged in combat with the 
enemy in active service, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  This provision is intended to lighten the 
evidentiary burden of a veteran who claims a disease or 
injury was incurred in or aggravated by combat service.  
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000); 
see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 
1994).          

In the instant case, the appellant seeks service connection 
for scars of the knees, claimed as residuals of shell 
fragment wounds.    

A review of the appellant's Enlisted Record and Report of 
Separation Honorable Discharge shows that he served in the 
Army, assigned to an infantry regiment, from May 1941 to 
December 1945.  The appellant's military occupational 
specialty was as a heavy truck driver.  He received the 
Purple Heart Medal, the European African Middle Eastern 
Theater Ribbon, with two Bronze Battle Stars, two overseas 
service bars, the American Defense Ribbon, and the American 
Campaign Medal.  In regard to battles and campaigns, it was 
noted that the appellant served in the "Rhineland," and 
"Central Europe."  In addition, a citation shows that the 
appellant was awarded the Bronze Star Medal in December 1945 
for meritorious service in connection with military 
operations against an enemy of the United States from March 
to April 1945 in France and Germany.  According to the 
citation, often under enemy strafing or artillery fire, the 
appellant performed his duties as driver for the regimental 
operations officer in an outstanding manner.  

In August 2002, the appellant underwent a VA examination.  At 
that time, he stated that during service, his military 
occupation specialty was as a heavy truck driver and that on 
one occasion, he sustained shell fragment wounds while 
driving a truck.  The appellant noted that that he took four 
"slivers" from his left knee.  The examining physician 
noted that upon a review of the appellant's service medical 
records, there was no evidence regarding shell fragment 
wounds.     

Upon physical examination, it was noted that the appellant 
had two small scars on the left knee, and two on his right 
knee.  There was no thickening of those scars, and they were 
nontender and moved freely without pain.  Following the 
physical examination, the examiner stated that the shell 
fragment wounds of the appellant's knees were superficial 
only and caused no significant disability over the years.   

In the instant case, the Board recognizes that the 
appellant's service medical records contain no evidence of 
any injuries to the knees, to specifically include any shell 
fragment wounds of the knees.  However, as stated above, a 
review of the appellant's discharge report shows that he was 
awarded the Purple Heart and the Bronze Star Medal, 
indicative of combat participation.  Thus, noting that the 
provisions of 38 U.S.C.A. § 1154 apply in this case because 
the evidence establishes that the appellant is a combat 
veteran, the Board finds that his contention that he 
sustained shell fragment wounds during service while driving 
a truck are consistent with the circumstances of his service, 
and, along with the showing of scars of his left and right 
knees at the time of his August 2002 VA examination, 
establish that he has scars of the knees, bilateral, from 
shell fragments wounds sustained in service, notwithstanding 
that there is no official record of such injuries in service.  
38 U.S.C.A. § 1154(b).  Therefore, in light of the above, 
service connection is warranted for residual scars of shell 
fragment wounds of the knees, bilateral.  



II.  Arthritis Of The Hands And Knees, Macular Degeneration 
Of The Left Eye

In the instant case, the appellant contends that his 
currently diagnosed arthritis of the hands and knees, and 
macular degeneration of the left eye, were incurred during 
his period of military service.  The appellant states that 
while he was in the military, his hands would hurt after 
firing a heavy machine gun.  He indicates that he was 
diagnosed with arthritis of the hands approximately 20 years 
ago, and that he tested positive for rheumatoid arthritis 
approximately 17 years ago.  The appellant further maintains 
that during service, he suffered a left eye injury following 
his exposure to a "blast."  The appellant notes that after 
he was exposed to a "blast," his left eye started to 
twitch.  According to the appellant, he was diagnosed with 
macular degeneration of the left eye approximately 10 years 
ago.  

After reviewing the evidence of record, the Board finds that 
the appellant's currently diagnosed arthritis of the hands 
and knees, and macular degeneration of the left eye, are not 
the result of injury or disease incurred in, or aggravated 
by, his military service.  In this regard, the Board notes 
that the appellant's service medical records are negative for 
any complaints or findings of arthritis of the hands and 
knees, and/or a left eye disability, to include macular 
degeneration of the left eye.  The appellant's separation 
examination, dated in December 1945, shows that at that time, 
it was noted that the appellant did not have any 
musculoskeletal defects or any eye abnormalities.  The 
appellant's vision in his left eye, uncorrected, was 20/20.

In the instant case, treatment for rheumatoid arthritis of 
the hands and knees is first noted in 1996, approximately 51 
years after his separation from the military.  In addition, 
the first medical evidence of macular degeneration of the 
left eye is in October 1999, approximately 54 years after his 
discharge from the military.  

In June 2002, the RO received private medical treatment 
records dated from July 1996 to May 2002.  The records show 
intermittent treatment for the appellant's rheumatoid 
arthritis.  In January 1999, it was noted that the appellant 
had a history of rheumatoid arthritis and that he was 
currently complaining of pain in his hands and knees.  Upon 
physical examination, it was noted that the appellant had 
severe tenderness in both hands and knees.  In October 1999, 
it was reported that the appellant had a check-up appointment 
for his diagnosed macular degeneration of his left eye.  

In August 2002, the appellant underwent a VA examination.  At 
that time, the examining physician indicated that current 
medical evidence showed that the appellant had been receiving 
treatment for rheumatoid arthritis since 1996 and that he 
took cortisone.  Upon physical examination, both knees easily 
flexed from zero to 120 degrees.  There was synovial 
thickening and 2+ effusion in the left knee.  There was no 
synovial thickening or effusion in the right knee.  
Examination of the hands, revealed swelling of the index 
finger and middle finger metacarpophalangeal joints on the 
right hand, and mild swelling of the same joints on the left 
hand.  There was a significant loss of strength in the 
fingers of the appellant's hands.  The diagnosis was 
rheumatoid arthritis in both hands and left knee of 
significant degree, with onset in approximately 1996.  The 
examiner opined that more likely than not, there was no 
direct relationship between the appellant's rheumatoid 
arthritis and his period of military service over 50 years 
ago.  

A VA eye examination was conducted in August 2002.  Upon 
physical examination of the appellant's left eye, it was 
noted that a large fibrovascular scar was present in the 
macular area, with an otherwise normal optic nerve and 
periphery.  The diagnosis was macular degeneration of the 
left eye.  

Due consideration has been given to the appellant's 
statements that his currently diagnosed arthritis of the 
hands and knees, and macular degenerative of the left eye 
were all incurred during his period of military service.  
Although the appellant's lay statements are competent to 
establish the occurrence of an injury they are not competent 
evidence to establish the etiology of his current diagnoses.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the appellant is 
not competent to make a determination that his current 
complaints are the result of any injury over two decades ago.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the appellant's currently diagnosed 
rheumatoid arthritis of the hands and knees, and macular 
degeneration of the left eye to service or to any incident of 
service, despite his assertions that such a causal 
relationship exists.  This lack of cognizable evidence is 
particularly dispositive as the first medical evidence of 
record for treatment for symptomatology of these disorders is 
more than 50 years after his period of service had ended.  
See cf. Mense v. Derwinski, 1 Vet. App. 354 (1991).  As there 
is no evidence of an eye disorder and arthritis in service, 
or arthritis within one year subsequent to service discharge, 
and there is no evidence which provides the required nexus 
between military service and rheumatoid arthritis of the 
hands and knees, and macular degeneration of the left eye, 
service connection for these disorders is not warranted.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residual scars of shell fragment 
wounds of the knees, bilateral, is granted.  

Service connection for arthritis of the knees, bilateral, is 
denied.  

Service connection for arthritis of the hands, bilateral, is 
denied.  

Service connection for macular degeneration of the left eye 
is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



